Case: 15-30949      Document: 00513891003         Page: 1    Date Filed: 02/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-30949                                FILED
                                  Summary Calendar                       February 27, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
YILVER MORADEL PONCE,

                                                 Plaintiff-Appellant

v.

VIRGIL LUCAS;   DEPARTMENT   OF  PUBLIC  SAFETY  AND
CORRECTIONS; JACK GARNER; TIMOTHY WILKINSON; JAY TIM
MORGAN; MRS. MILLIE; MRS. SAWYER; MR. JOHNSON; DEVIN
FLOWERS, also known as Flowers; KEVIN MCGLOUGHLIN;
CORRECTIONS CORP. OF AMERICA; CAROL MELTON; THEODORE
JOHNSON,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:10-CV-1478


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Yilver Moradel Ponce, Louisiana prisoner # 501096, appeals the
dismissal of his 42 U.S.C. § 1983 complaint following the district court’s grant
of summary judgment. This court reviews a grant of summary judgment de


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30949     Document: 00513891003        Page: 2   Date Filed: 02/27/2017


                                  No. 15-30949

novo, using the same standard as that employed by the district court. Carnaby
v. City of Houston, 636 F.3d 183, 187 (5th Cir. 2011). Summary judgment is
appropriate “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” FED.
R. CIV. P. 56(a).
      In   his   complaint,   Ponce   alleged    that    he   was   routinely   and
unconstitutionally strip searched and subjected to visual body cavity searches
without probable cause. The district court granted summary judgment in favor
of defendants, concluding that the searches were justified and related to the
legitimate penological interest of prison security.
      The Supreme Court recognized in Bell v. Wolfish, 441 U.S. 520, 558-59
(1979), that controlling the flow of contraband is a legitimate penological
interest. In this case, the affidavits submitted by prison officials show that the
challenged search policies were aimed at preventing the flow of contraband
from outside drivers, who delivered supplies to the garment factory and who
routinely mingled with prisoners, to prisoners working in the garment factory,
and later to prisoners in the main prison and to prevent the removal of items
from the garment factory that could be used as weapons. Ponce offered nothing
to rebut prison officials’ reasonable justification for the strip and visual body
cavity searches. Thus, Ponce has not shown that the district court erred in
granting summary judgment in favor of defendants on his Fourth Amendment
claims. See id. at 558-59; FED. R. CIV. P. 56(a).
      Ponce urges this court to consider his claim that the searches violated
the Eighth Amendment and the 14th Amendment. However, in this circuit,
the Fourth Amendment provides the proper framework in which to analyze
such a claim. See Moore v. Carwell, 168 F.3d 234, 236-37 (5th Cir. 1999). The
district court dismissed Ponce’s claim regarding sexual harassment, and we



                                        2
    Case: 15-30949    Document: 00513891003     Page: 3   Date Filed: 02/27/2017


                                 No. 15-30949

affirmed the dismissal of that claim on direct appeal. Ponce v. Lucas, 590
F. App’x 444, 445 (5th Cir. 2014). Thus, the claim is not before the court in the
present appeal. Ponce’s state law negligence claims and claims regarding the
conditions of the room in which he was searched were not raised in the district
court, so we decline to address those issues. Theriot v. Parish of Jefferson, 185
F.3d 477, 491 n. 26 (5th Cir.1999). Finally, Ponce’s claims that the searches
violated state and internal prison regulations do not entitle him to relief under
§ 1983. See Jackson v. Cain, 864 F.2d 1235, 1251 (5th Cir. 1989).
      The district court’s judgment is AFFIRMED.




                                       3